           Case 4:19-cv-00028-JGZ Document 9 Filed 04/20/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CV-19-00028-TUC-JGZ
10                      Plaintiff/Respondent,           No. CR-16-01595-TUC-JGZ
11    v.                                                AMENDED ORDER1
12    Gonzalo Vitela-Aragon,
13                      Defendant/Movant.
14
15            Pending before the Court is Movant Gonzalo Vitela-Aragon’s Motion to Vacate, Set
16   Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. (Doc. 1.2) Vitela-Aragon claims

17   that his counsel was ineffective by failing to seek a downward departure and various
18   immigration-related remedies. The Government responded. (Doc. 6.) Vitela-Aragon did not

19   file a reply. Upon consideration of the record and the parties’ arguments, the Court will deny

20   Vitela-Aragon’s § 2255 Motion.
21   I.       Background
22            Vitela-Aragon, who was a non-citizen, lawful permanent resident, entered a guilty

23   plea to an information charging him with conspiracy to possess with intent to distribute

24   methamphetamine, and was sentenced to 72 months of incarceration. (CR 16-01595-TUC-

25   JGZ (CR 16-01595), Docs. 74, 75, 78, 87.)

26            Plea agreement. The factual basis of the plea agreement described a series of illegal
27            This Order amends the Court’s April 15, 2020 Order (Doc. 7) to remove the alternate
              1
     finding that Vitela-Aragon waived his claims of ineffective assistance of counsel.
28
              2
                  Unless otherwise indicated, documents cited are filed in CV 19-00028-TUC-JGZ.
       Case 4:19-cv-00028-JGZ Document 9 Filed 04/20/20 Page 2 of 5



 1   methamphetamine transactions between the Vitela-Aragon and an undercover agent in July
 2   and August of 2016. (CR 16-01595, Doc. 78.) The plea agreement contained a four-level
 3   downward departure for physical condition pursuant to U.S.S.G. § 5H1.4. (Id. at ¶ 8.) The
 4   plea agreement also included a four-level downward departure for government savings under
 5   U.S.S.G. § 5K3.1/5K2.0. (Id.) Under the terms of the plea agreement, Petitioner faced a
 6   sentencing range of 78 to 162 months of imprisonment, depending on the applicable criminal
 7   history category. (Id. at ¶10.) The plea agreement also stated:
 8          Although there may be exceptions, the defendant understands that the
 9          defendant’s guilty plea and conviction for this offense make it practically
            inevitable and a virtual certainty that the defendant will be removed or
10          deported from the United States. The defendant agrees that he has discussed
11          this eventuality with his/her attorney. The defendant nevertheless affirms that
            he wants to plead guilty regardless of any immigration consequences that this
12          plea entails, even if the consequence is the defendant’s automatic removal from
13          the United States.

14   (Id. at ¶7.) During the change of plea colloquy, the magistrate judge advised Vitela-Aragon

15   of the possibility of removal as follows:

16          The Court: Do you understand that this conviction can be used in the
                       future to increase the penalty in any future convictions and
17                     to remove you from this country if you are not a U.S.
18                     citizen? Do you understand that?
19          Defendant: Yes.
20   (CR 16-01595, Doc. 91, p. 4.)
21          Sentencing. The Presentence Report (PSR) calculated a base offense level of 38
22   based on 5.15 kilograms of methamphetamine. (CR 16-01595, Doc. 83, ¶ 18.) The PSR
23   then deducted three levels for acceptance of responsibility, resulting in an adjusted offense
24   level of 35. (Id. at ¶¶25-27.) Vitela-Aragon was found to be in criminal history category II.
25   ( CR 16-01595, Doc. 86, p. 2.) The PSR noted that “[t]he plea agreement stipulates to an
26   imprisonment range of 78 to 97 months based on the defendant’s placement in Criminal
27   History Category II, a four-level downward departure pursuant to USSG §5H1.4 and four-
28   level downward departure pursuant to USSG §§ 5K2.0/5K3.1.” (CR 16-01595, Doc. 83, ¶


                                                 -2-
       Case 4:19-cv-00028-JGZ Document 9 Filed 04/20/20 Page 3 of 5



 1   75.)
 2          At sentencing, Vitela-Aragon’s appointed defense counsel argued for a variant
 3   sentence of 72 months citing Vitela-Aragon’s multiple health issues, parity concerning the
 4   co-defendant’s sentence, acceptance of responsibility, remorse, and the “almost” certainty
 5   that Vitela-Aragon would lose his permanent resident status, rendering him deportable “to a
 6   country that he has not lived in for about 20 years.” (Doc. 92 pp. 3-4.) The Court granted
 7   downward departures for physical condition pursuant to U.S.S.G. § 5H1.4, and government
 8   savings pursuant to U.S.S.G. § 5K3.1. (CR 16-01595, Doc. 86, p. 2; see also CR 16-01595,
 9   Doc. 92, 3.) The Court ultimately varied downward to a sentence of 72 months to reflect the
10   seriousness of the offense, promote respect for the law, provide for just punishment for the
11   offense, afford adequate deterrence to criminal conduct, avoid unwarranted sentencing
12   disparities among defendants, and “collateral consequences.” (CR 16-01595, Doc. 86, p, 3;
13   see also CR 16-01595, Doc. 92, p. 5.)
14          When the Court asked Vitela-Aragon whether he understood his sentence, Vitela-
15   Aragon responded: “Yes, but—okay. If I’m deported, though, I don’t have anyone there in
16   Mexico to help me with my physical condition, like with the diabetes.” (CR 16-01595, Doc.
17   92, p. 6.) After further discussion with the Court and counsel, Vitela-Aragon stated he was
18   concerned “that if I’m deported and I don’t have anyone there.” (CR 16-01595, Doc. 92, pp.
19   6-7.) The following exchanged occurred:
20          The Court: Well, and that’s just the way it is. I gave you a reduction in your
21                     sentence because of that collateral consequence, but that's the way
                       it is. When you were here in the United States, you were selling
22                     methamphetamine. You’re going to be deported. You’re not
23                     going to be allowed back in. You cannot come back. You
                       understand that, correct?
24
25          The Defendant (Through interpreter): Okay.

26          The Court: And as I understand it, you do have family in Mexico. You just
27                     haven’t seen them for a while, correct?

28          The Defendant (Through interpreter): Many years, like 30 years I think.


                                                -3-
           Case 4:19-cv-00028-JGZ Document 9 Filed 04/20/20 Page 4 of 5



 1             The Court: All right. Well, it might be time to reconnect.
 2   (Id. at 7.)
 3   II.       Discussion
 4             Vitela-Aragon raises four overlapping grounds for relief alleging ineffective
 5   assistance of counsel for counsel’s failing to seek a downward departure for poor health under
 6   U.S.S.G. § 5H1.4 and failing to seek various immigration-related remedies, such as waiver of
 7   removal or asylum. The Court will deny the motion because Vitela-Aragon fails to establish
 8   that his counsel’s representation fell below an objective standard of reasonableness and that
 9   counsel’s deficient performance prejudiced the defense, as required to prevail on a claim of
10   ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 687–88
11   (1984).
12             First, the record belies Vitela-Aragon’s claims that counsel failed to argue for a
13   downward departure under U.S.S.G. § 5H1.4 based on Vitela-Aragon’s physical ailments.
14   (Doc. 1, pp. 11, 9.) Defense counsel successfully argued for such a departure. (Doc. 92, pp.
15   3-4.) Accordingly, Vitela-Aragon’s claim is without merit.
16             Second, counsel was not ineffective by failing to seek various immigration-related
17   remedies because these matters were outside the scope of the criminal proceeding. Vitela-
18   Aragon argues that counsel failed to request that the court enter a cancellation of removal
19   based on Vitela-Aragon’s presence in the United States for more than seven years and his
20   gainful employment. (Doc. 1, pp. 6, 8.) Vitela-Aragon also argues that counsel failed to seek
21   a stipulation avoiding deportation, and failed to argue that Vitela-Aragon faced persecution
22   if returned to Mexico and was eligible for asylum, although Vitela-Aragon does not provide
23   a factual basis for a claim of persecution or asylum (Id. at 6, 7.)
24             Counsel was appointed pursuant to 18 U.S.C. § 3006A to represent Vitela-Aragon
25   during the criminal proceeding before this Court. The immigration remedies that Vitela-
26   Aragon claims counsel failed to seek are not within the purview of the criminal proceeding
27   or the sentencing court’s authority. Under the Immigration and Nationality Act, these matters
28   are issues for the Attorney General, the Department of Homeland Security and the


                                                   -4-
        Case 4:19-cv-00028-JGZ Document 9 Filed 04/20/20 Page 5 of 5



 1   immigration courts. See 8 U.S.C. § 1103(g) (delineating powers and duties of the Secretary
 2   of Homeland Security and Attorney General); 8 U.S.C. § 1229a(a) (“An immigration judge
 3   shall conduct proceedings for deciding the inadmissibility or deportability of an alien.”);
 4   C.F.R. § 1240.1(a)(1)(ii) (delineating authority of immigration judges); 8 U.S.C. § 1229b
 5   (generally placing authority with the Attorney General to cancel removal); see also E. Bay
 6   Sanctuary Covenant v. Trump, 932 F.3d 742, 756 (9th Cir. 2018) (“The exclusion of aliens is
 7   ‘a fundamental act of sovereignty’ by the political branches . . . subject only to narrow judicial
 8   review.” (internal quotation marks and citations omitted).) Therefore, counsel did not act
 9   unreasonably in failing to pursue immigration-related remedies during the criminal
10   proceeding. Moreover, because the Court was without authority to grant any such requests,
11   Vitela-Aragon cannot establish prejudice. For the foregoing reasons, the Court will deny the
12   § 2255 Motion.
13           Accordingly, IT IS ORDERED:
14           1.     Vitela-Aragon’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or
15   Correct Sentence (Doc. 88 filed in CR 16-01595-TUC-TUC-JGZ (BPV)) is denied and the
16   civil action opened in connection with this Motion (CV 19-28-TUC-JGZ) is dismissed with
17   prejudice. The Clerk of Court must enter judgment accordingly.
18           2.      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases, in the
19   event Vitela-Aragon files an appeal, the Court declines to issue a certificate of appealability
20   because reasonable jurists would not find the Court’s ruling debatable.             See Slack v.
21   McDaniel, 529 U.S. 473, 484 (2000).
22           Dated this 20th day of April, 2020.
23
24
25
26
27
28


                                                    -5-
